Mr. Justice Boggs delivered the opinion of the court. 4. Appeal and ebbob, § 1241*—when giving of erroneous instruction may not be complained of. The giving of an instruction based on an incorrect theory cannot be complained of where several instructions given on behalf of the party complaining were based on the same theory. 5. Damages, § 120*—when verdict for personal injuries is not excessive. A verdict for $2,000, held not excessive for injuries to a tailor earning $20 per week and who also earned from $100 to $200 per year playing in a hand, where although it was not clear as to whether the injuries were permanent, it appeared that they were severe and affected the kidneys and the nervous system, and resulted in decrease of weight, entire loss of salary for five weeks, and the reduction of earnings to $10 per week for five months, and at the time of the trial, two years after the accident, the plaintiff’s breathing was still affected so that he could not play in the band, and he had expended over $150 in endeavoring to be cured. 6. Damages, § 241*—when verdict not disturbed because excessive. The question of damages in an action for personal injuries is a question for the jury, and unless the reviewing court can say that in assessing the damages the jury have been governed by prejudice or passion, such court is not warranted in setting the verdict aside on the ground of excessiveness.